                 Case 2:19-cv-00887-RSL Document 19 Filed 01/31/20 Page 1 of 4



 1                                                                     The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7
                               IN THE UNITED STATES DISTRICT COURT
 8                           FOR THE WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9
10   NORTHWEST ENVIRONMENTAL ADVOCATES,
     an Oregon non-profit corporation,  Case No. 2:19-cv-00887-RSL
11
12                      Plaintiff,
                                                              JOINT MOTION FOR ENTRY OF
13                      v.                                    ORDER SETTING DEADLINES

14   UNITED STATES ENVIRONMENTAL
     PROTECTION AGENCY, an agency of the United
15   States of America,
16
                        Defendant.
17
18
            Plaintiff Northwest Environmental Advocates (“NWEA”) and Defendant United States
19
     Environmental Protection Agency (“EPA”) hereby jointly move for entry of an order to guide
20
     this case brought under the Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), concerning a
21
     FOIA request that NWEA submitted to EPA on September 13, 2017 (“FOIA Request”). In
22
     support of this motion, the parties state as follows:
23
            1.       The parties have conferred and agree that entry of an agreed order setting forth the
24
     below schedule will facilitate settlement of this matter and minimize the parties’ costs and the
25
     burdens on the Court.
26
            2.       Accordingly, the parties hereby stipulate to and request entry of an order
27
28
     JOINT MOTION - 1                                  1                      Earthrise Law Center
     Case No. 2:19-cv-00887-RSL                                            10015 SW Terwilliger Blvd.
                                                                              Portland, OR 97219
                                                                              Tel: (503) 768-6823
                 Case 2:19-cv-00887-RSL Document 19 Filed 01/31/20 Page 2 of 4



 1
     establishing the following deadlines:
 2
                     a.     By March 31, 2020, Defendant shall complete a supplemental search for
 3
                            potentially responsive records and release to Plaintiff any responsive
 4
                            records discovered and provide Plaintiff with an updated Index of
 5
                            Redacted or Entirely Withheld Records;
 6
                     b.     By April 22, 2020, for each record withheld in full or in part on the basis
 7
                            of the deliberative process privilege (Exemption 5), Defendant shall
 8
                            provide Plaintiff with an explanation for the withholding.
 9
                     c.     By May 6, 2020, the Parties will submit a Joint Status Report to the Court
10
                            notifying the Court of any remaining issues in the litigation.
11
            3.       The parties are submitting a proposed order with this stipulated motion.
12
13          Respectfully submitted this 31st day of January 2020.
14
                                     s/ Lia Comerford
15                                  Lia Comerford, Oregon State Bar # OR141513
                                        Admitted pro hac vice
16                                  Earthrise Law Center
17                                  Lewis & Clark Law School
                                    10015 SW Terwilliger Blvd.
18                                  Portland, OR 97219-7799
                                    Tel: 503-768-6823
19                                  Email: comerfordl@lclark.edu
20
                                     s/ Paul Kampmeier
21                                  Paul Kampmeier, WSBA #31560
                                    Kampmeier & Knutsen PLLC
22                                  811 First Avenue, Suite 468
                                    Seattle, Washington 98104
23                                  Tel: (206) 858-6983
                                    Email: paul@kampmeierknutsen.com
24
25                                  Attorneys for Northwest Environmental Advocates

26
27
28
     JOINT MOTION - 2                                2                        Earthrise Law Center
     Case No. 2:19-cv-00887-RSL                                            10015 SW Terwilliger Blvd.
                                                                              Portland, OR 97219
                                                                              Tel: (503) 768-6823
               Case 2:19-cv-00887-RSL Document 19 Filed 01/31/20 Page 3 of 4



 1                                BRIAN T. MORAN
                                  United States Attorney
 2
 3                                /s/ Michelle R. Lambert
                                  MICHELLE R. LAMBERT, NYS#4666657
 4                                Assistant United States Attorney
                                  Western District of Washington
 5
                                  United States Attorney’s Office
 6                                1201 Pacific Avenue, Suite 700
                                  Tacoma, Washington 98402
 7                                Phone:253-428-3800
 8
                                  E-mail: michelle.lambert@usdoj.gov
                                  Attorneys for EPA
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT MOTION - 3                             3             Earthrise Law Center
     Case No. 2:19-cv-00887-RSL                              10015 SW Terwilliger Blvd.
                                                                Portland, OR 97219
                                                                Tel: (503) 768-6823
               Case 2:19-cv-00887-RSL Document 19 Filed 01/31/20 Page 4 of 4



 1                                        CERTIFICATE OF SERVICE
 2
             I hereby certify that on January 31, 2020, I electronically filed the foregoing JOINT
 3
     MOTION FOR ENTRY OF ORDER SETTING DEADLINES and this Certificate of Service
 4
     with the Clerk of the Court using the CM/ECF System, which will send notification of such
 5
     filing to the attorneys of record.
 6
 7                                    s/ Lia Comerford
                                     Lia Comerford, Oregon State Bar # OR141513
 8                                       Admitted pro hac vice
                                     Earthrise Law Center
 9                                   Lewis & Clark Law School
10                                   10015 SW Terwilliger Blvd.
                                     Portland, OR 97219-7799
11                                   Tel: 503-768-6823
                                     Email: comerfordl@lclark.edu
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT MOTION - 4                                4                       Earthrise Law Center
     Case No. 2:19-cv-00887-RSL                                           10015 SW Terwilliger Blvd.
                                                                             Portland, OR 97219
                                                                             Tel: (503) 768-6823
